Citation Nr: 0935807	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-28 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability rating, effective January 18, 2006.  In July 2009, 
the Veteran testified at a video-conference hearing before 
the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran was initially granted service connection for 
bilateral hearing loss in an August 2006 rating decision and 
was assigned a noncompensable disability rating, effective 
January 18, 2006.  The Veteran disagrees with this rating 
assignment and contends that his hearing has worsened such 
that a compensable evaluation is warranted.

In his February 2007 notice of disagreement, as well as at 
his July 2009 hearing, the Veteran reported that his hearing 
has worsened since the most recent VA examination, which was 
conducted in July 2006.  As such, VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent, and severity of this disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.  In 
this regard, the Board points out that, in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the United States 
Court of Appeals for Veterans Claims held that, relevant to 
VA audiological examinations, in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  As such, the VA examiner should be 
requested to comment on the functional effects the Veteran 
experiences as a result of his bilateral hearing loss.  

At his July 2009 hearing, the Veteran also reported that he 
had undergone an additional VA audiological evaluation in 
2008 that demonstrated that his hearing had worsened.  To 
date, the most recent VA treatment records associated with 
the claims file are dated in August 2006.  All relevant 
records, including any recent VA treatment records pertaining 
to the Veteran's hearing loss, should be obtained on remand.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete treatment records 
for hearing loss, including copies of 
audiometric test results, from the Bay 
Pines, Florida, VA Medical Center, 
dated from January 2006, forward.  

2.  Then, schedule the Veteran for a VA 
audiological examination to assess the 
current severity of his bilateral 
hearing loss.  The examiner should be 
provided with and review the Veteran's 
claims folder in conjunction with the 
examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for both 
ears.  

The examiner should specifically comment 
on the effects of the Veteran's hearing 
loss on occupational functioning and 
daily activities. 

All opinions must be supported by a 
clear rationale.

3.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

